         Case 4:19-cr-00110-BSM Document 31 Filed 04/14/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

V.                          CASE NO. 4:19-CR-110-BSM-1

JOSHUA WAYNE HATLEY                                                           DEFENDANT

                                          ORDER

       Defendant Joshua Hatley has moved the Court to reconsider its order denying pre-

trial release in the light of the emergence of COVID-19. (Doc. No. 29) His motion was

referred on April 13, 2020. (Doc. No. 30)

       By order of July 15, 2019, the Court denied Mr. Hatley’s motion for bond after

finding that he was a danger to the community. (Doc. No. 19) As explained in the July 15

order of detention, because of Mr. Hatley’s criminal history, there is a statutory

presumption that he should be detained pretrial. 18 U.S.C. § 3142(f). After hearing

evidence and argument of counsel at a bond hearing, I found, by clear and convincing

evidence, that there was no set of conditions that would reasonably assure public safety.

This finding was based on Mr. Hatley’s serious and violent criminal history as well as the

gravity of the pending federal charges.

       In support of his current motion for reconsideration of the detention order, Mr.

Hatley states that he is currently detained at the Van Buren County jail where he is at risk

for contracting COVID-19 due to his existing medical conditions, including a prior heart

attack, high blood pressure and other health conditions. (Doc. No. 29 at 1)
         Case 4:19-cr-00110-BSM Document 31 Filed 04/14/20 Page 2 of 2



      In the response to a similar motion filed in U.S. v. Jackie Dewayne Fields, Case

No. 4:19-CR-251, the Government stated that, as of April 3, 2020, there were no inmates

at the Van Buren County jail who were showing symptoms or who had tested positive for

COVID-19.

      For the reasons stated in the Court’s previous order denying bond, more

specifically Mr. Hatley’s extensive criminal history, and because he does not appear at

great risk for contracting COVID-19 at this time, his motion to reconsider the order of

detention (Doc. No. 29) is DENIED.

      IT IS SO ORDERED, this 14th day of April, 2020.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
